             Case 1:19-cv-09744-LAP Document 24 Filed 09/21/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
SECURITIES AND EXCHANGE COMMISSION,
                                                                              NOTICE OF MOTION
                              Plaintiff,
                                                                              ECF Case
                      - against -
                                                                              No. 19 Civ. 9744 (LAP)
JOSEPH ABDUL NOOR EL-KHOURI,

                              Defendant.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

                    PLEASE TAKE NOTICE that upon the Complaint in the above-captioned action;

the Indictment in criminal case United States v. Joseph El-Khouri, 19 Cr. 652 (JGK) (the

“Criminal Case”); and the accompanying memorandum of law, the United States of America, by

its attorney Audrey Strauss, Acting United States Attorney for the Southern District of New

York, Richard A. Cooper and Daniel M. Tracer, Assistant United States Attorneys, of counsel,

will move this Court for an order (i) to intervene in the above-captioned case, pursuant to Rule

24 of the Federal Rules of Civil Procedure; and (ii) a full stay of discovery.

Dated: New York, New York
       September 18, 2020

                                                             Respectfully submitted,

                                                             AUDREY STRAUSS
                                                             United States Attorney


                                                  By:                       /s/
                                                             Richard A. Cooper / Daniel M. Tracer
                                                             Assistant United States Attorneys
                                                             One Saint Andrew’s Plaza
                                                             New York, New York 10007
                                                             Telephone: (212) 637-1027/2329
